                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE
                           NORTHEASTERN DIVISION


 STEPHANIE LONG, et al.,                    )
                                            )
       Plaintiffs,                          )
                                            )
 v.                                         )   NO. 2:17-cv-00072
                                            )
 JASON MORGAN,                              )
                                            )
       Defendant.                           )

 MICHAEL JOBES, et al.,                     )
                                            )
       Plaintiffs,                          )
                                            )
 v.                                         )   NO. 2:17-cv-00073
                                            )
 JASON MORGAN,                              )
                                            )
       Defendant.                           )

 CRYSTAL MADEWELL PAIGE, et al.,            )
                                            )
       Plaintiffs,                          )
                                            )
 v.                                         )   NO. 2:17-cv-00074
                                            )
 JASON MORGAN,                              )
                                            )
       Defendant.                           )


                                       ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, Plaintiffs’ First

Amended Motions for Entry of Default Judgment against Defendant Jason Morgan are

GRANTED. (Doc. No. 47, 2:17-cv-00072; Doc. No. 49, 2:17-cv-00073; Doc. No. 62, 2:17-cv-
00074). Plaintiffs are awarded a total of $563,044.00 in unpaid wages and liquidated damages

under the FLSA, and $21,919.02 in attorney’s fees and expenses.

       The Clerk shall enter a final judgment in the three above-captioned cases pursuant to

Federal Rule of Civil Procedure 58 and close these files.

       IT IS SO ORDERED.


                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2
